Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 14 March 2022 are acknowledged.
	Claims 1-8 are currently pending.  Claims 1, 3-4, and 8 are amended.  Claims 1-8 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
	
Withdrawn Rejections
3.	Applicants’ arguments, filed 14 March 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn.  The 35 U.S.C. 112(a) Rejections of claims 1-8 have been withdrawn in view of the claim amendments.  The 35 U.S.C. 112(b) Rejection of claim 4 has been withdrawn in view of the claim amendment. The 35 
New Rejections
Claim Rejections – 35 U.S.C. 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it does not comprise an  active step and does not purport to a process, machine, manufacture or composition.  The claim is directed to “Use of the agent of claim 1 with an oxidizing agent for dyeing human hair” however there is no active step directed to dying the hair.  

Claim Rejections – 35 U.S.C. 112(b)

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


8.	Claim 5 is directed to “Use of the agent of claim 1 with an oxidizing agent for dyeing human hair” but does not recite any active steps for dying hair.  It is unclear if the claims are directed to a product or a process.  Thus the metes and bounds cannot be determined.  Claims 6-7 are included in this rejection for the same deficiencies. 

Claim Rejections - Claim Rejections – 35 U.S.C. 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erkens et al. (U.S. Patent Application Publication No. 2017/0312188).
	Regarding instant claim 1, Erkens et al. disclose cosmetic compositions for changing the color of keratin fibers including two separately packaged formulations which are mixed immediately prior to application.  See abstract. Formulation A comprises at least one dye chosen from oxidation dye precursors, direct dyes, or a combination thereof.  Composition B includes 
	Regarding instant claim 2, phenylenediamine derivatives include p-phenylenediamine.  See paragraph [0049].
	Regarding instant claims 3-4, formulation A may comprise both the developer component and coupler components in amounts of 0.1 to 5%.  See paragraph [0076]. P-phenylenediamine derivatives can be used as the developer.  See paragraph [0049]. 
	Regarding instant claims 5-7, the claims are directed to an intended use without any steps delineating application of the composition to hair.
	Regarding instant claim 8, Erkens et al. disclose application of a composition to hair after mixing with an oxidizing agent to provide hair dying treatment.  Since Erkens et al. teach application of the same composition in the same manner it should behave the same, i.e., dye hair gray. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Erkens et al.
	


Claim Rejections – 35 U.S.C. 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagrange et al. (U.S. Patent Application Publication No. 2014/0041133) in view of Erkens et al. (U.S. Patent Application Publication No. 2017/0312188).
	Regarding instant claims 1 and 2, Lagrange et al. teach a cosmetic composition for dyeing keratin fibers comprising one or more fatty substances, one or more surfactants, one or more oxidation bases, and one or more couplers based on 2-hydroxynaphthalene derivatives.  See abstract.  An example of the coupler includes 2,7-dihydroxynaphthalene and an example of the base includes para-phenyl diamine.  See paragraph [0517].  Although Lagrange teaches at least 25% by weight in total of fatty substances, the Examples show that multiple fatty substances make up this component.  Example 1 comprises 64.5 % liquid petroleum jelly and 11.5 % 2-octyldodecanol which reads on at least one lipophilic compound wherein said lipophilic compound is less than 20 percent by weight of the agent. 
	Regarding instant claims 3 and 4, the coupler is present in amounts of 0.005 to 5%.  See paragraph [0409]. The oxidation base is present in an amount of 0.005 to 5%.  See paragraph [0272]. 
	Regarding instant claims 5-8, Lagrange et al. teach one or more oxidizing agents. See abstract.  Example 1 mixes Composition A1 (coupler) with Compound B1 and Composition C2 
	Lagrange et al. do not teach 0.1-20% of lipophilic compound.
	Erkens et al. teach cosmetic compositions for changing the color of keratin fibers including two separately packaged formulations which are mixed immediately prior to application.  See abstract. Formulation A comprises at least one dye chosen from oxidation dye precursors, direct dyes, or a combination thereof.  Composition B includes water and an oxidizing agent. See abstract.  Composition B comprises at least one coupler component such as phenylenediamine derivatives and 2,7-dihydroxynapthalene.  See paragraph [0054].  Regarding application properties it is proven advantageous to reduce the proportion by weight of the hydrophobic component in formulation B to less than 20% fatty substances. See paragraph [0107]. The phenylenediamine derivatives include p-phenylenediamine.  See paragraph [0049]. Formulation A may comprise both the developer component and coupler components in amounts of 0.1 to 5%.  See paragraph [0076]. P-phenylenediamine derivatives can be used as the developer.  See paragraph [0049].  Erkens et al. teach application of a composition to hair after mixing with an oxidizing agent to provide hair dying treatment.  Since Erkens et al. teach application of the same composition it should behave in the same manner, i.e., dye hair gray. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to decrease the amount of lipophilic agent in the composition of Lagrange et al. to enhance the application properties.  One would have been motivated, with a reasonable expectation of success, because Erkens et al. teach that values below 20% enhance application properties. 

Response to Arguments
	Applicants’ arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
13.	Applicants argued, “Lagrange is directed to a different task reached by a different approach. The skilled person would have a clear incentive to combine multiple dyes and tints."
	In response to applicants’ arguments, with regards to combining multiple dyes and tints, Lagrange specifically teaches one or more couplers which reads on the instant claims. Lagrange is directed to dying hair with the same combination of ingredients which should function in the same manner, i.e., dyeing hair gray, devoid of evidence to the contrary.

Correspondence
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA WORSHAM/Primary Examiner, Art Unit 1615